Citation Nr: 1729044	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to herbicide exposure.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a visual disorder, right eye.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a visual disorder, left eye.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the United States Navy from August 1969 to May 1971.  Prior thereto and subsequently, he served in the United States Navy Reserve, including, in part, during multiple periods of active duty for training (ACDUTRA).  

These claims come before the Board of Veterans' Appeals (Board) on appeal of April 2010 and March 2014 rating decisions of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO) and the Wichita, Kansas, VA Medical and Regional Office Center.  The latter certified these claims to the Board for appellate review.  

In August 2013, the Veteran testified in support of this appeal during a hearing held at the RO before the undersigned Veterans Law Judge.  In January 2015, the Board remanded this appeal to the Agency or Original Jurisdiction (AOJ) for additional action.  

The issues of entitlement to service connection for PTSD, and entitlement to service connection for visual disorders of the right and left eyes, reopened below, are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that a back injury preexisted the Veteran's active service.  

2.  Clear and unmistakable evidence demonstrates the preexisting back injury was not aggravated by active service beyond its natural progression.   

3.  The Veteran did not serve in the republic of Vietnam.  

4.  The Veteran's diabetes mellitus, type II, is not related to his active service and did not manifest to a compensable degree within a year of such service.  

5.  In an April 2010 rating decision, which the Veteran did not appeal, the RO denied claims for service connection for a visual disorder of the right and left eyes. 

6.  The evidence received since April 2010 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, it raises a reasonable possibility of substantiating the claims for service connection for a visual disorder of the right and left eyes.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2016). 


2.  Diabetes mellitus, type II, was not incurred in or aggravated by active service and may not be presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2016). 

3.  The April 2010 rating decision, in which the RO denied claims of entitlement to service connection for a visual disorder of the right and left eyes, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a visual disorder of the right eye.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a visual disorder of the left eye.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide, and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  With regard to claims to reopen, additional notice is required under Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that VA should obtain on his behalf, or that any VA examination he underwent during the course of this appeal is inadequate to decide these claims.  No further notice or assistance is thus necessary. 

Analysis

Low Back Disorder

The Veteran seeks service connection for a low back disability on a direct-incurrence basis, as related to his active service.  According to his June 2009 application for VA compensation, this disability initially manifested in 1970 and necessitated treatment through 1971 in Washington.  

According to his August 2013 hearing testimony, he injured his back during service, in late 1969, when he fell off a ladder while preserving a plane.  Thereafter, he allegedly went to sick bay and was given pills for back pain, but did not again seek back treatment during active service.  He contends that he nonetheless continued to struggle with back pain and, within a month of his discharge from service, sought a private chiropractor's care.  Since then, he has had acupuncture and, in 2009, he began seeing a doctor for his back complaints.  He points out that, in April 2010, a VA examiner found his current back disability related to the in-service injury.  

During his hearing, the Veteran acknowledged having been involved in a car accident prior to service, but alleged that he did not seriously injure his back during the accident.  Rather, he recalls a sore back, which was not thought to be a big deal, resulting in no spinal impairment.  He alleges his current back disability initially manifested during service, not prior thereto, as back pain.  


Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Active service includes any period of AD, ACDUTRA, during which an individual becomes disabled from disease or injury incurred or aggravated in the line of duty, or inactive duty training (INACDUTRA), during which an individual becomes disabled from injury, though not also disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  See 38 U.S.C.A. §§ 101(21), (22), (23), (24); 38 C.F.R. § 3.6(a), (c), (d). 

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board acknowledges the Veteran's assertions, but considering them in conjunction with all other pertinent documents of record, finds the evidence fails to satisfy all elements of this claim for service connection, whether considered on a direct-incurrence basis, as sought, or on an aggravation or presumptive basis, other theories applicable in this case.  See 38 U.S.C.A. §§ 1101, 1112(a), 1113 (service connection may be presumed for certain chronic conditions, including arthritis, if veteran served continuously for 90 days or more during period of war or peacetime after December 31, 1946, and condition manifested to degree of at least 10 percent within year of date of discharge from service).

Post-service treatment records dated during the course of this appeal, a report of a VA examination conducted in April 2010, and a January 2016 VA medical opinion satisfy the current disability element of a service connection claim by confirming the Veteran currently has low back disabilities, most recently diagnosed as degenerative joint and disc diseases of the lumbar spine.  

The report of the VA examination conducted in April 2010 satisfies the nexus element of a service connection claim.  It includes a VA examiner's opinion linking the current back disabilities to what he characterized as a 1968 in-service accident, which resulted in a back injury.    

No evidence satisfies the in-service incurrence element of a service connection claim.  Service treatment records establish the accident occurred in December 1968, as the examiner noted, but service personnel records show that, at that time, the Veteran was in the United States Navy Reserve, not on active service, and had just completed a period of ACDUTRA (released November 20, 1968).  He did not begin his two-year period of AD until August 1968, eight months after the accident occurred.  According to the service treatment records, the Veteran did not receive back treatment or sustain any other back injury, including the one the Veteran describes, during a period of AD, ACDUTRA or INACDUTRA.  He nonetheless referred to his back on multiple occasions during service, initially during a July 1968 examination conducted for the purpose of his enlistment in the Naval Reserve, prior to the December 1968 accident.  

A veteran who served during wartime is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; see VAOPGCPREC 3-2003 (July 16, 2003) (holding that, to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service). 

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994). 

Here, the Veteran joined the Navy Reserve in August 1968 and went on AD in August 1969.  Prior to AD, no examiner noted any back defect.  In July 1968, the Veteran reported recurrent back pain.  The examiner noted recurrent back pain related to a strain, but indicated that the Veteran had none at present and a clinically normal spine.  Between July 1968 and September 1969, the Veteran had x-rays, which were normal, and underwent additional examinations.  In September 1968, an examiner noted that there was no significant change in the Veteran's physical condition since his last physical and that no examination was required incident to ACDUTRA.  In November 1968, during a release from ACDUTRA examination, the Veteran again reported recurrent back pain, but the examiner noted a clinically normal spine.  In August 1969, an examiner noted that there was no significant change in the Veteran's physical condition since his last physical and that no examination was required incident to AD.  

In September 1969, during an examination conducted for the purpose of the Veteran's entrance on AD, the Veteran reported recurrent back pain.  He elaborated that his back had been bad ever since being involved in a bike wreck 8 years ago and a car wreck in December 1968.  The examiner referred to the Veteran's comments, conducted a physical spine evaluation, which was normal, and indicated that the comments were of no medical significance.  He found the Veteran physically qualified for AD.  

As noted above, the Veteran then served on AD from August 1969 to May 1971.  Since then, evidence has been associated with the record, which, when considered collectively, clearly and unmistakably demonstrates a back injury preexisted the Veteran's active service, thereby rebutting the presumption of soundness with regard to the Veteran's back.  Such evidence includes: (1) the previously noted examination reports, all of which refer to back pain manifesting prior to active service and include an examiner's finding of a preexisting back strain; (2) a report of Navy Reserve examination conducted in September 1972, during which the Veteran reported that he had recurrent back pain and his back was in bad shape, and an examiner noted that the Veteran had had an auto accident in December 1968 and received treatment, including a back brace, thereafter, at Everett General (records of this injury not available); (3) post-service treatment records dated since 2004, which include the Veteran's reported history of a pre-service accident and back injury; and (4) a January 2016 VA medical opinion, which, based on a review of the entire record, includes a specific finding that the Veteran's back disabilities clearly and unmistakably preexisted service.   

A preexisting disability will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Here, clear and unmistakable evidence demonstrates that the preexisting back injury was not aggravated by active service beyond its natural progression.  As noted above, according to service treatment records, although the Veteran reported a history of recurrent back pain on multiple occasions during Reserve and AD, he never actually experienced a recurrence, let alone an increase, during AD.  He never reported back symptoms during any period of service and no examiner noted any back disability.  In January 2016, based on a review of the entire record, a VA examiner specifically found that the preexisting back injury was not aggravated by active service beyond its natural progression.  Therefore, service connection may not be granted on an aggravation basis.  

In addition, service connection may not be granted on a presumptive basis.  Following discharge from service, the Veteran sought treatment for various medical conditions, but records of such treatment establish that the Veteran did not receive back care and was not diagnosed with arthritis of the lumbar spine until many years after discharge, during the course of this appeal.  

In sum, the Veteran strained his back prior to enlisting in the Navy Reserve, allegedly due to a bike wreck.  Thereafter, he reported recurrent back pain.  While on Reserve duty, in December 1986, not during a period of AD, ACDUTRA or INACDUTRA, he was involved in a car wreck, during which he again injured his back.  Thereafter, he entered AD and continued to report a history of recurrent back pain, but not a new back injury.  Since then, medical professionals have diagnosed the Veteran with low back disabilities.  One found such disabilities preexisted service and did not increase in disability therein, a finding upon which the Veteran has not commented.  

The Veteran's assertions represent the only evidence of record relating the lumbar spine disabilities to a qualifying period of service.  The Veteran is competent to report when he began experiencing back pain as this symptom is capable of lay observation and experience.  Having no medical expertise, however, he is not competent to attribute these disabilities to such pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433-435 (2011).  Inasmuch as the Veteran's lumbar spine disabilities preexisted service and did not increase in disability therein, the Board concludes that they were not incurred in or aggravated by active service.  The preponderance of the evidence being against this claim, the benefit-of-the-doubt rule is not applicable.

Diabetes Mellitus

The Veteran seeks a grant of service connection for type 2 diabetes on either a direct or presumptive basis, as related to his active service, or more specifically, to his alleged in-service exposure to herbicides.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (service connection may be presumed for certain diseases, including Type 2 diabetes, if veteran was exposed to herbicide agent during active service, even though there is no evidence of that disease during period of active service at issue); 38 U.S.C.A. § 1116(f) (veteran who, during active service, served in Republic of Vietnam during Vietnam era presumed to have been exposed to herbicide agents unless affirmative evidence to the contrary); see also 38 U.S.C.A. §§ 1101, 1112(a), 1113 (service connection may also be presumed for diabetes mellitus, type 2, if veteran served continuously for 90 days or more during period of war or peacetime after December 31, 1946, and condition manifested to degree of at least 10 percent within year of date of discharge from service).  He claims that such exposure occurred sometime between 1969 and 1971, when he was stationed at Barbers Point, Hawaii, but participated in black ops missions to Vietnam and/or Cambodia.   

Considering these contentions in conjunction with all other pertinent documents of record, the evidence fails to satisfy all elements of this claim for service connection, whether considered on a direct-incurrence or presumptive basis.  

Post-service treatment records dated since the 1990s satisfy the current disability element of this service connection claim by confirming the Veteran currently has diabetes mellitus, type 2.  

No evidence satisfies the remaining elements of this service connection claim.  With regard to in-service incurrence, the Veteran does not allege and service treatment records do not demonstrate that diabetes manifested during service, active or otherwise.  In addition, according to service personnel records, including a DD Form 214 and service personnel file covering AD and Reserve service, although the Veteran served as a machinist repairman, the duties of which might have included working on aircraft, he did not serve in Vietnam, including as a participant in any black ops missions.  These documents instead show that, during the time period in question, the Veteran served solely at Barbers Point in Hawaii and had no foreign service.  

The RO attempted to verify the Veteran's allegation of Vietnam service/black ops missions/herbicide exposure during the course of this appeal, including by contacting the Veteran's service department, the Joint Services Records Research Center (JSRRC) and the United States Special Operations Command (USSOCOM) Care Coalition and Historian Office, but was unsuccessful.  The RO restated the Veteran's assertions describing how he came to participate in, and the nature of, the Black Ops missions.  However, after considering the assertions, none verified the alleged service in Vietnam or the Veteran's participation in any black ops.  

The Veteran's following statements are thus the only evidence satisfying the in-service incurrence element of this claim.  Containing inconsistencies, however, they call into question the Veteran's credibility.    

According to his application for VA compensation, the Veteran served in Vietnam from September 1, 1969 to October 1, 1969.  

According to a September 2009 contact note, he was sent there to recover downed aircraft (some used to spray Agent Orange) and return them to Barbers Point, Hawaii, for cleaning.  He typically recovered two weekly and participated in their cleaning.  During his hearing, the Veteran explained that, once back in Hawaii, they would place the aircraft in preservation cocoons, strip the aircraft of all fuels and survival equipment, and then duct tape and spray them with a black rubber coating and white paint.  These duties reportedly required the Veteran to climb all over the aircraft. 

In a written statement submitted in September 2009, he indicated that, between 1969 and 1971, he was involved in four of these black ops missions to Vietnam.  According to a March 2010 written statement and his hearing testimony, he got involved in such missions while working in a machine shop in Hawaii.  Allegedly, at that time, he befriended Warrant Officer J, who managed personnel in the hangar where the Veteran worked.  This individual allegedly asked the Veteran to go on a trip with Corp I and II to pick up aircraft for preservation purposes.  In response, the Veteran's unit lent the Veteran to this individual.  He was never officially assigned to the Special Operations unit.   

In written statements submitted in September and October 2009, he indicated that, between July 1, 1970 and July 15, 1970, from Barbers Point, Hawaii, he went with VR-21 and VP-17 units to retrieve a gunship that had been shot down in Vietnam.  Allegedly, the pilot and gunner were hanging from trees, scalped or with their skin cut off , but one was still alive.  Warrant Officer J allegedly told him to shoot the survivor in the head, which he did.  The Veteran contends that, on this trip, he sustained a gunshot wound to his left upper leg, for which he received a Purple Heart unofficially.  

During his hearing, the Veteran indicated that he had just learned these missions to recover aircraft took place at Fishhook Base in Cambodia.  He described the mission route as Barbers Point, Hawaii, to Gooney Bird Island to Yokosuka, Japan, to Fishhook, Cambodia.  He elaborated on the previously noted July 1970 mission, but indicated that the downed aircraft was near the Fu Manchu trail.  Allegedly, the Veteran and others pulled the pilot and gunner from the downed aircraft, both having been shot, and were loading them into the helicopter when the Veteran got shot in the leg.  

The Veteran also indicated that, from September 1, 1970 to September 20, 1970, originating in Hawaii, he traveled up the DaNang River with Corp I and II aboard a PBR swift boat, where he saw American bodies stacked up along the river like cords of wood.  

Clearly the dates (first mentioned one visit to Vietnam in 1969, later mentioned additional visits, including from 1969 to 1971), the description of the recovery of the bodies (first mentioned skinned American soldiers hanging from trees, one of which he was ordered to shoot, later mentioned pulling these two American soldiers from a downed plane), the frequency of the missions (first mentioned one Vietnam visit, then mentioned recoveries of aircraft twice weekly, later mentioned four visits), and the location of the missions (first mentioned Vietnam, later mentioned Cambodia).  Based on these descriptions , it appears there is an absence of credible evidence establishing the Veteran served in Vietnam, where he would have been presumed to have been exposed to herbicides, toxic substances to which diabetes mellitus has been linked.  

In a written statement submitted in February 2010, the Veteran disputes the content of his DD Form 214.  He questions why the document shows he was a seaman when he was actually a fireman, 3rd class.  He also questions why the document does not reflect his receipt of a Purple Heart and argues that Admiral Zulmwalt, who awarded the Veteran the Purple Heart for the previously noted wound, asked the Veteran to refrain from speaking of these missions.  During his hearing, in support of this assertion, he showed the undersigned a copy of a photo of an individual he identified as his younger self wearing a medal; he also showed the undersigned an actual medal - a Purple Heart.  

Despite the Veteran's questioning, there is no evidence of record indicating he has applied to have or has had his military records corrected.  As such, the Board is obliged to rely upon the information presently included in these records and this information does not corroborate that the Veteran served in Vietnam.  

In addition, the Veteran has not submitted competent evidence otherwise linking his diabetes to his active service, including at Barbers Point, where he reportedly cleaned aircraft allegedly contaminated with Agent Orange.  As well, he does not allege, and there is no evidence establishing, that he developed diabetes within a year of his discharge from active service.  Rather, he was discharged in 1971 and, according to private treatment records, he began demonstrating high glucose levels in the 1990s.  Soon thereafter, a doctor diagnosed the Veteran with diabetes mellitus, type 2.  

Inasmuch as there are no documents of record verifying the Veteran's alleged Vietnam service, the Veteran has not submitted competent and credible evidence otherwise linking his diabetes mellitus, type II, to his active service, and the diabetes did not manifest for many years after discharge from service, service connection for diabetes may not be granted on either a direct-incurrence or presumptive basis.  The preponderance of the evidence being against this claim, the benefit-of-the-doubt rule is not applicable.

Eyes

The RO previously denied the Veteran's claims for visual disorders of the right and left eyes in an April 2010 rating decision.  In deciding these claims, the RO considered the Veteran's service treatment records (AD and Reserve duty), service personnel records, post-service VA and private treatment records, VA examination reports, information from the Social Security Administration and the Veteran's written statements.  The RO denied the claims on the basis that, although service treatment records demonstrate in-service right and left eye injuries, there is no evidence of record of a current disability affecting either eye.

The RO notified the Veteran of his appellate rights with regard to the decision.  The Veteran did not, however, appeal it.  In addition, VA received no new and material evidence within one year of that decision.  See 38 C.F.R. § 3.156(b).  The April 2010 rating decision is thus final.  38 U.S.C. A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Veteran attempted to reopen these claims by written statement received in August 2011.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence satisfies the reasonable possibility standard when, considered with the old evidence, it would at least trigger VA's duty to assist in securing a medical opinion. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the claim on any basis.  Evans, 9 Vet. App. at 273.  

The pertinent evidence that has been associated with the claims file since the RO's April 2010 rating decision includes the Veteran's written statements and hearing testimony and post-service VA and private treatment records.  This evidence is new, neither cumulative nor redundant of the evidence previously of record.  It is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate these claims.  Specifically, the post-service treatment records include multiple eye diagnoses, including, in part, ocular hypertension, cataracts, dry eye syndrome and possible glaucoma.  The absence of evidence of a current eye disability on the right and left formed the sole basis of the RO's previous denial of the claims of entitlement to service connection for visual disorders of the right and left eyes.  Given that the record now includes such evidence, the Board may reopen these claims on the basis that new and material evidence has been received. 


ORDER

Service connection for a low back disorder is denied.

Service connection for diabetes mellitus, type II, including as secondary to herbicide exposure, is denied.

New and material evidence having been received, the claim of entitlement to service connection for a visual disorder, right eye, is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a visual disorder, left eye, is reopened.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for PTSD and visual disorders of both eyes, but additional action is necessary before the Board proceeds.   

First, during the course of this appeal, the RO afforded the Veteran a VA examination of his eyes, but the report of this examination is inadequate to decide the claims for service connection for visual disorders of both eyes.  Therein, an examiner acknowledged service treatment records confirming an in-service injury to the Veteran's eyes, but found no evidence of a current eye disability.  Since then, treatment records have been associated with the record, which include multiple eye diagnoses.  An opinion addressing any possible relationship between any current eye disability and the in-service eye injury is thus now needed.  

Second, the record establishes that the Veteran has PTSD, a condition private medical professionals have attributed generally to service and specifically to an in-service gunshot wound.  It conflicts regarding whether the Veteran actually sustained such a wound during active service.  As noted above, during his hearing, the Veteran showed the undersigned he was in possession of a Purple Heart and submitted a unclear copy of a photograph of two individuals, one of whom is wearing a medal.  The Veteran alleges that the individual wearing the medal is his younger self and that he received this medal for a gunshot wound involving his left leg.  Unfortunately, as previously indicated, his statements regarding when and where the injury occurred and the circumstances surrounding its occurrence are inconsistent, lacking credibility.  

Service treatment records confirm a left leg injury, but not secondary to a gunshot wound.  They show that, in July 1970, the Veteran sought medical treatment after running into a chrome strip on his Chevrolet.  Treatment providers characterized the resulting wound conflictingly, both as a through and through injury and as superficial.  In July 2010, the Veteran underwent a VA leg examination, during which the examiner discussed the resulting scars - entry and exit - and muscle damage as if they resulted from a gunshot wound.  He then linked the residuals to the Veteran's in-service left leg injury.  The examiner appears to have based his discussion on a review of the record as well as the Veteran's reported history of such wound, but this is unclear.  Later, in September 2010, the RO granted the Veteran service connection for a through and through wound, characterizing it as trauma from the chrome strip.  Given the evidence the Veteran presented at his hearing, the Board believes an addendum opinion is necessary.  

Third, the Veteran claims that he developed PTSD secondary to stressors experienced during in-service missions/black ops in which he participated while stationed at Barber's Point in Hawaii.  Initially he claimed that these missions involved travel to Vietnam, a claim the RO was unable to verify.  Subsequently, during his August 2013 hearing, the Veteran testified that the in-service missions actually involved travel to Fishhook Base in Cambodia, not Vietnam.  To date, the RO has not attempted to verify this claim.  

Accordingly, these claims are REMANDED for the following action:

1.  Exhaust all avenues of development in an effort to determine whether, as alleged during the August 2013 hearing, while stationed at Barbers Point in Hawaii, the Veteran participated in missions involving the recovery of downed aircraft from Fishhook Base in Cambodia.  In seeking to verify the Veteran's testimony, forward the details of these alleged missions to all necessary parties. 

2.  Return this case to the VA examiner who evaluated the Veteran's left leg in July 2010 for an addendum opinion on the etiology of the Veteran's left leg scars and impairment of the left iliotibial band.  Refer the case to another examiner if the July 2010 examiner is unavailable.  Ask the examiner to do the following:

a.  Review the Veteran's service treatment records, which show the Veteran sustained a left leg injury in July 1970 when he ran into a chrome strip on a car, the July 2010 VA examination report, which links residuals of a gunshot wound to the in-service injury, and the Veteran's written statements and hearing testimony claiming the in-service injury was actually a gunshot wound.  

b.  Identify the etiology of the Veteran's left leg scars and impairment of the left iliotibial band result, including by specifically indicating whether they result from a gunshot wound.

c.  Provide rationale for the opinion.

3.  Afford the Veteran an eye examination. Ask the examiner to do the following:

a.  Review all pertinent evidence of record, including AD and Reserve service treatment records and post-service treatment records referring to the Veteran's eye. 

b.  Identify all of the Veteran's eye disorders, including any shown on examination or which were diagnosed during the course of this appeal.

c.  With regard to each, opine whether the condition is related to a period of AD, ACDUTRA or INACDUTA, including the documented eye injury, or initially manifested therein. 

d.  Provide rationale for all opinions expressed, including by citing to the record.

4.  Review the examination report and opinion to ensure they comply with the above instructions.  If either does not, return it to the examiner for correction. 

5.  Readjudicate.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  See 38 U.S.C.A. §§ 5109B, 7112 (requiring all claims remanded by the Board or United States Court of Appeals for Veterans Claims be handled in an expeditious manner). 


____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


